NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        MAR 4 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 FRANCISCO BELTRAN-FLORES,                          No. 13-71828

              Petitioner,                           Agency No. A087-595-599

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 24, 2016**

Before: LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Francisco Beltran-Flores, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s findings of fact. Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003).

We deny the petition for review.

      Although Beltran-Flores argues he has a well-founded fear of persecution,

he does not challenge the agency’s dispositive finding that his asylum application

was untimely and that he did not qualify for any exception to the one-year bar.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus, we

deny the petition as to his asylum claim.

      Beltran-Flores does not challenge the agency’s finding that he failed to

establish past persecution, and substantial evidence supports the agency’s finding

that he failed to establish a nexus between his feared future harm and a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (under

the REAL ID Act, applicant must prove a protected ground is at least “one central

reason” for persecution); see also Pagayon v. Holder, 675 F.3d 1182, 1191 (9th

Cir. 2011) (a personal dispute, standing alone, does not constitute persecution

based on a protected ground). Thus, we deny the petition as to Beltran-Flores’

withholding of removal claim.

                                            2                                13-71828
      Finally, substantial evidence supports the agency’s denial of Beltran-Flores’

CAT claim because he failed to establish that it is more likely than not that he

would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

         PETITITION FOR REVIEW DENIED.




                                          3                                   13-71828